IN THE SUPREME COURT OF IOWA
                                 No. 08–1130

                           Filed July 23, 2010


STATE OF IOWA,

      Appellee,

vs.

JENNIFER ANNE MADISON,

      Appellant.



      Appeal from the Iowa District Court for Dallas County, Virginia

Cobb, Judge.



      Appeal from a decision by the district court convicting defendant of

operating while intoxicated, first offense based on the defendant’s refusal

to submit to a breath test. AFFIRMED.



      Aaron       D.   Hamrock     of   McCarthy    &   Hamrock,      P.C.,

West Des Moines, for appellant.



      Thomas J. Miller, Attorney General, Bridget A. Chambers and

Karen Doland (until her withdrawal), Assistant Attorneys General,

Wayne M. Reisetter, County Attorney, and Sarah C. Pettinger, Assistant

County Attorney, for appellee.
                                      2

CADY, Justice.

      In this appeal, we consider whether a computer screen satisfies the

“written request” requirement of Iowa Code section 321J.6(1) (2007). We

affirm the decision of the district court.

      I. Background Facts and Proceedings.

      On August 2, 2007, an automobile driven by Jennifer Anne

Madison was stopped by a West Des Moines police officer. The officer’s

encounter with Madison led him to believe she had been driving while

intoxicated.   As a result, the officer placed her under arrest and

transported her to the West Des Moines police station.

      At the police station, the officer read Madison the implied-consent

advisory and requested a breath sample. He allowed Madison a phone

call. The officer proceeded to read Madison the implied-consent advisory

and orally requested a specimen of Madison’s breath.       He utilized the

electronic “Request and Notice” form on the Traffic and Criminal

Software (TraCS) on his computer.         Using a stylus, Madison marked

“Refuse” and then signed her name in a pop-up window on the touch

screen monitor. The portion of the form entitled “Request for Specimen”

was visible to Madison on the computer screen, but Madison did not view

the screen.    The officer testified he did not affirmatively direct her

attention to the screen, and Madison did not ask to read the screen.

      Madison was charged with operating while intoxicated (OWI), first

offense, under Iowa Code section 321J.2.        Madison filed a motion to

suppress evidence obtained during her arrest, including evidence that

she had refused a breath test because text on a computer screen does

not meet the statutory requirement that the request be “in writing.”

Madison also claimed the textual form did not meet the statutory

requirement because she was not given an opportunity to read the
                                      3

computer screen, personally and in its entirety. The district court denied

Madison’s motion and, following a bench trial, entered a judgment

convicting Madison of OWI, first offense.

      We granted Madison’s request for appeal.

      II. Standard of Review.

      We review the district court’s decision to deny a motion to

suppress based on interpretation of a statute for correction of errors at

law. State v. McCoy, 603 N.W.2d 629, 630 (Iowa 1999). Madison argues

the standard of review should be de novo because her appeal involves a

violation of constitutional rights under the Fourth Amendment.          A

driver’s consent under Iowa’s implied-consent procedure is analyzed

using the “voluntary consent” exception to the warrant requirement of

the Fourth Amendment.       See State v. Stanford, 474 N.W.2d 573, 575

(Iowa 1991). In this case, however, Madison did not give, nor did anyone

attempt to take from her, a body specimen.           Because no Fourth

Amendment search occurred, our review is for correction of errors at law.

      III. Analysis.

      Madison claims the request for body specimen contained on the

screen of a computer does not meet the written-request requirement

provided in Iowa Code section 321J.6(1). This same issue was addressed

in a companion case decided today, State v. Fischer, 785 N.W.2d 697

(Iowa 2010). Based on the reasoning in Fischer, we affirm the judgment

and sentence of the district court.

      AFFIRMED.

      All justices concur except Ternus, C.J., who takes no part.